COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          Frederick H. Schrader v. Robert M. (Randy) Roach, Jr.

Appellate case number:        01-20-00183-CV

Trial court case number:      C-2018-59845

Trial court:                  189th District Court of Harris County

       Appellant and Appellee’s Joint Motion for Second Extension of Time to File Motion
for Rehearing and En Banc Reconsideration, filed on September 30, 2021, is GRANTED.
Any motion for rehearing or motion for en banc reconsideration of our August 31, 2021
opinion is due by November 4, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually      Acting for the Court


Date: October 5, 2021